Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/01/2019.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sebastien Clark on 1/21/2021.
The application has been amended as follows: 
In the Claims:
1. A combustor heat shield for a gas turbine engine, the combustor heat shield comprising: a panel body having a front surface and a back surface; and sealing rails extending from the back surface, the sealing rails arranged to cooperatingly cooperatively define a serpentine cooling circuit along the back surface of the panel body, wherein the serpentine cooling circuit is surrounded by a peripheral band, the peripheral band including turbulators arranged in arrays of multiple turbulators distributed over the peripheral band on all sides of the panel body, the arrays of turbulators encircling  all of the sealing rails.

7. A combustor of a gas turbine engine, the combustor comprising: a combustor liner defining a combustion chamber; a heat shield secured to the combustor liner inside the combustion chamber, the  all the sealing rails.

13. A method for cooling a heat shield panel of a gas turbine engine combustor, the heat shield panel having a back surface, the method comprising: cooling a central area of the heat shield panel by guiding a coolant flow between sealing rails arranged in a tortuous path on the back surface of the heat shield panel; and cooling a peripheral area of the heat shield panel by causing the coolant to flow through arrays of turbulators encircling the tortuous path of the central area of the heat shield panel, the arrays of turbulators distributed on all sides of the heat shield panel and surrounding all of the sealing rails.

Allowable Subject Matter
Claims 1-4 and 7-16 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 7, and 13 have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a plurality of sealing rails cooperatively defining a serpentine cooling circuit along the back surface of the panel body, all the sealing rails surrounded by arrays of turbulators.
The closest prior art of record is Liang (8167558), which teaches a series of sealing rails producing a serpentine cooling circuit, and an array of turbulators on the outer edge of the path (44, fig 3), however, these turbulators do not surround all of the sealing rails, and there is no space beyond the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.M./               Examiner, Art Unit 3741                                                                                                                                                                                         
/ALAIN CHAU/Primary Examiner, Art Unit 3741